DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed 8/24/20.

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not lack for monitoring systems that check the well-being of patients such as infants as seen in the Yasukazu et al [WO 2016 151966] reference that monitors infants for possible warning signs.  However, the claimed invention takes this one step further and decides either a next subject to be visited by a monitoring person or a movement path along which the monitoring person moves on the basis of the positions of the plurality of subjects and the position of the monitoring person specified by a position specifying circuit working in conjunction with the measuring device.  This combination is not found in any obvious combination of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wildman et al [U.S. 7,242,306] monitors a plurality of articles in a healthcare facility.
Hsu et al [U.S. 9,384,651] includes a nurses station in a clinical information system.
Inoue [US 2015/0198709] detects targets using a radar system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
9/2/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687